Citation Nr: 0706791	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Norman Regional Hospital for medical 
treatment on July 18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma, which denied a claim of entitlement to 
payment or reimbursement of medical expenses incurred at the 
Norman Regional Hospital for medical treatment on July 18, 
2004.  

In a separate decision, the Board has adjudicated the issues 
of entitlement to an effective date prior to January 24, 
2003, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD), and entitlement to an 
effective date prior to January 24, 2003, for a total rating 
on the basis of individual unemployability due to service-
connected disability.  


FINDINGS OF FACT

1.  On July 18, 2004, the veteran was transported by 
ambulance and received emergency room medical services at the 
Norman Regional Hospital, a non-VA medical facility for which 
he incurred medical expenses.  

2.  The emergency services provided on July 18, 2004, were 
not of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health; VA facilities were 
feasibly available; at the time he received medical services 
in July 2004, the veteran had medical insurance coverage 
under a health plan.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services at the Norman Regional Hospital, a non-VA facility, 
on July 18, 2004, have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services, including transport by ambulance, for treatment at 
a non-VA medical facility on July 18, 2004.  He contends that 
his medical expenses should be paid by VA because his 
ambulance driver made a call to the VAMC about the 
availability of medical services, "and was told to take my 
anywhere but there," because there was no one on staff as it 
was a Sunday.  The veteran further asserts that, "I was 
denied help from the VA hospital in OKC (Oklahoma City)."  
See veteran's notice of disagreement, received in May 2005; 
veteran's substantive appeal, received in August 2006.  

As of July 18, 2004, service connection was in effect for 
PTSD, evaluated as 70 percent disabling.  A TDIU rating was 
also in effect.  

Reports from the Norman Regional Hospital (NRH) show that on 
July 18, 2004, at about 12:50 p.m., the veteran was admitted 
for treatment of a two-day history of nausea and vomiting, 
and an inability to eat solid food.  He also reported having 
an anxiety attack that had started in the morning, with 
suprasternal lung pain and pressure.  On examination, he had 
some dyspnea on deep inspiration, and chest pain.  There were 
no palpitations.  Blood pressure was 143/85, and pulse was 
67.  The heart had a regular rate and rhythm.  He was alert, 
conscious, and oriented times three.  There were no gross 
motor or sensory deficits.  He was medicated, and given 
saline.  A chest X-ray was unremarkable.  He reported a 
lessening of his symptoms after about four hours.  He was 
discharged at 4:30 p.m., for his brother to drive him home, 
and he was given prescriptions for Vistaril and Phenegran.  
The diagnoses were gastritis, mild volume depletion, and 
noncardiac chest pain.  These reports, as well as reports 
from McClain-Grady County EMS ("McClain"), show that the 
veteran was transported to NRH from his home in Blanchard, 
Oklahoma, in a private ambulance, and that the "response 
mode" from the veteran's home to NRH was non-emergent.  

A report of contact (VA Form 119), dated in November 2004, 
indicates that a reviewing VA physician determined that the 
claim should be disallowed, as the veteran's symptoms had 
been going on for two days, and VA care was available.  

In 2005, the RO denied the claim, after finding that VA 
facilities were feasibly available.  In July 2006, the RO 
further determined that payment was not warranted because the 
veteran was covered by a health plan.  

In an opinion, dated in July 2006, the VA Medical Center 
Director, Chief of the Medical Administration Service, and 
another Medical Administrative Officer, all indicated that 
the claim must be denied.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at NRH on July 18, 2004, nor was an 
application for authorization made to VA within 72 hours of 
the emergency services on July 18, 2004.  For these reasons, 
in the absence of prior authorization or deemed prior 
authorization for medical services, there is no factual or 
legal basis for payment or reimbursement by VA under 38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 
17.54 for medical services at a non-VA facility on July 18, 
2004.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a)  The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and (b) The services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) No VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the criteria is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997).  

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53 (2006); see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VA medical center was located in the same city as the private 
facility did not provide an adequate basis for the Board's 
findings that a VA facility was "available"; rather, the 
determination of whether a VA facility was "feasibly 
available" must be made after consideration of such factors 
as the urgent nature of the veteran's medical condition and 
the length of any delay that would have been required to 
obtain treatment from a VA facility).

A review of the record indicates that the veteran does not 
satisfy all of the criteria as set forth above.  Even 
assuming that the treatment in issue, which included 
treatment for symptoms of an anxiety disorder, was for 
treatment related to his service-connected PTSD, and 
therefore treatment for "an adjudicated service-connected 
disability," the Board finds that the veteran's condition 
was not of such a nature that a reasonably prudent person 
would expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  The record 
shows that the veteran complained of shortness of breath and 
suprasternal lung pain (alternatively described as chest 
pain).  While his symptoms may have been discomforting, they 
did not present such a hazard to life as to require immediate 
medical attention, and the record the record does not warrant 
the conclusion that the treatment the veteran received on 
July 18, 2004 was for a medical emergency such that a VA 
facility was not feasibly available.  See Hennessey v. Brown, 
7 Vet. App. 143, 147 (1994) (defining a medical emergency as 
a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  

In this regard, the records from NRH and McClain show that 
the veteran reported a two-day history of nausea and 
vomiting, an inability to eat solid food or take his 
medications, an inability to catch his breath, and/or an 
anxiety attack that had started in the morning, with 
suprasternal lung pain and pressure.  The McClain reports 
show that his response mode from his home to NRH was non-
emergent.  Furthermore, upon arrival of McClain personnel at 
his home, he denied chest pain.  Upon examination at NRH the 
veteran only had some "dyspnea on deep inspiration" and 
there was no evidence of a cardiovascular component to his 
symptoms.  After less than four hours, the veteran was 
discharged to the care of a family member.  The final 
diagnoses were gastritis, mild volume depletion, and 
noncardiac chest pain.  Finally, there is no competent 
medical opinion to show that the treatment the veteran 
received on July 18, 2004 was for a medical emergency such 
that a VA facility was not feasibly available.  The only 
competent opinion of record is that of a VA physician, who 
indicated that the claim should be disallowed because VA 
facilities were feasibly available, and the veteran's 
symptoms had persisted for two days.  See report of contact 
(VA Form 119), dated in November 2004.  

In summary, since all three requirements of 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided on July 18, 2004, must be denied 
under these provisions.  

Although the veteran asserts that the ambulance driver made a 
call to the VAMC about the availability of medical services, 
and was told not to bring the veteran to VAMC, the veteran 
does not argue, and the record does not show, that prior 
authorization was received from the VAMC to seek emergency 
services at NRH on July 18, 2004, nor was an application for 
authorization made to VA within 72 hours of the emergency 
services on July 18, 2004.  For these reasons, in the absence 
of prior authorization or deemed prior authorization for 
medical services, there is no factual or legal basis for 
payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 
17.53, and 17.54 for medical services at a non-VA facility on 
July 18, 2004.  

Finally, the Board notes that the Veterans Millennium Health 
Care and Benefits Act provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24- month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Pub. L. 
No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA 
published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 
36,472.  Those interim regulations are now final, and are 
codified at 38 C.F.R. § 17.1000-1008 (2006).

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of the following conditions: (a) 
The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment if reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility; (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment, and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and; (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002 
(2006).

In this case, the Board's discussion of 38 C.F.R. § 17.120 
(b) and (c) is applicable to 38 C.F.R. § 17.1002(b) and (c), 
and the Board has determined that the criteria at 38 C.F.R. § 
17.1002(b) and (c) have not been met.  Briefly stated, the 
Board has determined that the emergency services provided on 
July 18, 2004, were not of such a nature that a reasonably 
prudent person would expect that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
that VA facilities were feasibly available at the time he 
received medical services in July 2004.  Alternatively, under 
38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In this case, it appears that the veteran has health care 
coverage (apparently Medicare Part B).  Specifically, the 
claims file includes McClain, NRH and Medicare reports which 
show that the veteran has Medicare (Part B) coverage, and 
that Medicare has already paid for some of the medical 
expenses in issue.  In July 2006, the RO determined that the 
veteran was shown to have coverage under a health care plan 
that would pay, in whole or in part, the medical expenses in 
issue.   As such, he is not eligible to receive reimbursement 
for the reasonable value of emergency treatment under the 
provisions of 38 U.S.C.A. § 1725 and its implementing 
regulations.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations.  [W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the veteran's claim is without 
legal merit.

Finally, the Board finds that there is no indication in the 
VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

This issue will be decided as a matter of law.  Further 
development of this issue would serve no useful purpose.  No 
amount of notice or development can change the legal finding.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Therefore, any error regarding VA's duty to notify and assist 
in this case is harmless.  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  


ORDER

Payment or reimbursement of emergency services incurred at 
the Norman Regional Hospital for medical treatment on July 
18, 2004 is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


